

115 HR 591 IH: USCIS Act
U.S. House of Representatives
2017-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 591IN THE HOUSE OF REPRESENTATIVESJanuary 20, 2017Mr. Brat (for himself, Mr. Gosar, Mr. Burgess, Mr. Griffith, Mr. Babin, Mr. Duncan of South Carolina, Mr. Buck, Mr. Gohmert, Mr. Emmer, and Mr. Byrne) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to require deposits into the Immigration Examinations
			 Fee Account to be subject to appropriations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Use Spending for Congressional Immigration Supervision Act or the USCIS Act. 2.Disposition of fees deposited in Immigration Examinations Fee Account (a)Immigration and Nationality ActSection 286(n) of the Immigration and Nationality Act (8 U.S.C. 1356(n)) is amended by striking Attorney General and inserting Secretary of Homeland Security, to the extent and in such amounts as are provided in advance in appropriation Acts,.
 (b)Illegal Immigration Reform and Immigrant Responsibility Act of 1996Section 641(e)(4)(B) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(e)(4)(B)) is amended by striking for the Attorney General and inserting , to the extent and in such amounts as are provided in advance in appropriation Acts, for the Secretary of Homeland Security.
			